UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1986



SHIRLEY SPARKS, Widow of Willard Sparks,

                                                          Petitioner,

          versus


BILL BRANCH COAL CORPORATION; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                         Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(95-478-BLA; 02-620-BLA)


Submitted:   January 30, 2004          Decided:     February 19, 2004


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley Sparks, Petitioner Pro Se. Ronald Eugene Gilbertson, BELL,
BOYD & LLOYD, Washington, D.C.; Christian P. Barber, Barry H.
Joyner, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Shirley   Sparks   seeks   review   of   the   Benefits   Review

Board’s decision and order reversing the administrative law judge’s

award of black lung benefits pursuant to 30 U.S.C. §§ 901-45 (West

1986 & Supp. 2003).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

Board.   See Sparks v. Bill Branch Coal Corp., Nos. 95-478-BLA; 02-

620-BLA (B.R.B. July 30, 2003).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                 - 2 -